UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthequarterlyperiodended December 31, 2014 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to CommissionFileNumber: 333-183870 QUORUM CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4629 Cass Street, Suite 186, San Diego, CA (Address of principal executive offices) (Zip Code) (630) 489-9880 (Registrant’s telephone number, including area code) KSC House, Mama Ngina Street 11th Floor, P.O. Box 30251-00100 Nairobi, Kenya (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ¨ YES x NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES ¨ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) ¨ YES x NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 60,836,664 common shares issued and outstanding as of February 12, 2015. 2 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 13 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Quorum Corp. December 31, 2014 Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 4 Quorum Corp. Consolidated Balance Sheets (Expressed in US Dollars) December 31, 2014 (Unaudited) June 30, 2014 ASSETS Current Assets Cash $2,685 $ 2,705 Total Assets $2,685 $2,705 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 39,925 $32,734 Related party payables (Note 3) 152,038 104,038 Loans payable (Note 4) 38,839 21,214 Total Liabilities 230,802 157,986 Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Common stock, 100,000,000 shares authorized, $0.00001 par value; 60,836,664 shares issued and outstanding 608 608 Additional paid-in capital 48,397 48,397 Deficit (277,122) (204,286) Total Stockholders’ Deficit (228,117) (155,281) Total Liabilities and Stockholders’ Deficit $ 2,685 $ 2,705 (The accompanying notes are an integral part of these consolidated financial statements) F-1 Quorum Corp. Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) For the Three Months Ended December 31, 2014 For the Three Months Ended December 31, 2013 For the Six Months Ended December 31, 2014 For the Six Months Ended December 31, 2013 Expenses Bank charges $ 23 $ (3) $ 23 $ 21 Foreign exchange (gain) loss (213) (171) (266) (90) Interest expense 628 343 1,025 530 Professional fees 6,032 4,125 18,282 10,561 Consulting fees 24,000 5,000 48,000 12,500 Transfer agent and filing fees 1,570 1,930 5,772 16,406 Total Expenses 32,040 11,224 72,836 39,928 Net Loss $(32,040) $(11,224) $(72,836) $(39,928) Net Loss Per Share – Basic and Diluted $(0.00) $(0.00) $(0.00) $(0.00) Weighted Average Shares Outstanding 60,836,664 60,836,664 60,836,664 60,836,664 (The accompanying notes are an integral part of these consolidated financial statements) F-2 Quorum Corp. Consolidated Statements of Cash Flows (Expressed in US Dollars) (Unaudited) For the Six Months Ended December 31, 2014 For the Six Months Ended December 31, 2013 Cash Flows from Operating Activities Net loss $ (72,836) $(39,928) Changes in operating assets and liabilities: Accounts payable and accrued liabilities 7,191 6,971 Related party payables 48,000 12,500 Accrued interest payable 17,625 530 Net Cash Used In Operating Activities (20) (19,927) Cash Flows from Financing Activities Proceeds from loans payable – 19,845 Net Cash Provided by Financing Activities – 19,845 Decrease in Cash (20) (82) Cash - Beginning of Period 2,705 8,689 Cash - End of Period $2,685 $8,607 Supplementary Information: Interest paid $– $– Income taxes paid $– $ – (The accompanying notes are an integral part of these consolidated financial statements) F-3 Quorum Corp. Notes to the Consolidated Financial Statements (Expressed in US Dollars) (Unaudited) 1. Nature of Business and Continuance of Operations Quorum Corp. (the “Company”) was incorporated in the State of Nevada on November 23, 2011. The core operations of the Company derives from the power of social networking and online marketing in order to create links between buyers and sellers of specialty services. The principal service of the Company’s operating websitequintup.com, is a link between buyers and sellers. Sellers on the website offer “micro-jobs,” or services, sometimes referred to as “gigs” to sellers who search for services throughout the website. Quorum’s website is a medium to which buyers and sellers can come together, where sellers can sell their specialty services, and buyers can purchase these services. The current target markets for the Company are theeastern African markets of Kenya, Uganda and Tanzania. The Company has not generated any revenue to date and consequently its operations are subject to all risks inherent in the establishment of a new business enterprise. These consolidated financial statements have been prepared on a going concern basis, which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. For the period from inception on November 23, 2011 through December 31, 2014, the Company has incurred accumulated losses totalling $277,122. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant
